Case 18-07860        Doc 33     Filed 03/04/19     Entered 03/04/19 15:03:45          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 07860
         Terrence Wilson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/19/2018.

         2) The plan was confirmed on 05/24/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 01/11/2019.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-07860             Doc 33            Filed 03/04/19    Entered 03/04/19 15:03:45                Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $1,900.00
           Less amount refunded to debtor                                   $300.00

 NET RECEIPTS:                                                                                               $1,600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $1,524.40
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                    $75.60
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $1,600.00

 Attorney fees paid and disclosed by debtor:                            $350.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                          Class    Scheduled      Asserted         Allowed        Paid         Paid
 1ST FINL INVSTMNT FUND                     Unsecured         496.00           NA              NA            0.00       0.00
 Caine & Weiner                             Unsecured         442.00           NA              NA            0.00       0.00
 CCI/Contract Callers Inc                   Unsecured         901.00           NA              NA            0.00       0.00
 City of Chicago Department of Administra   Unsecured           0.00        161.32          161.32           0.00       0.00
 City of Chicago Department of Revenue      Unsecured      9,500.00       9,174.60        9,174.60           0.00       0.00
 Comcast                                    Unsecured         340.00           NA              NA            0.00       0.00
 Commonwealth Edison Company                Unsecured         174.00      1,075.09        1,075.09           0.00       0.00
 Gateway Financial Services                 Unsecured     12,889.00     13,138.85        13,138.85           0.00       0.00
 Illinois Title Loans                       Unsecured         500.00           NA              NA            0.00       0.00
 Metropolitan Advanced Radiology            Unsecured          46.00           NA              NA            0.00       0.00
 Sprint                                     Unsecured      1,222.00       1,222.96        1,222.96           0.00       0.00
 Watermark Physician Services               Unsecured          26.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-07860        Doc 33      Filed 03/04/19     Entered 03/04/19 15:03:45             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $24,772.82               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,600.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,600.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/04/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
